Matter of Sciame Constr. LLC v Re:Source N.J., Inc. (2018 NY Slip Op 00486)





Matter of Sciame Constr. LLC v Re:Source N.J., Inc.


2018 NY Slip Op 00486


Decided on January 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2018

Manzanet-Daniels, J.P., Gische, Tom, Gesmer, Singh, JJ.


5531N 651491/17

[*1] In re Sciame Construction LLC, Petitioner-Appellant,
vRe:Source New Jersey, Inc., Respondent-Respondent.


Pepper Hamilton LLP, New York (Ira M. Schulman of counsel), for appellant.
Poff & Weber LLC, Nanuet (Michael A. Cretella of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered June 16, 2017, which denied petitioner's petition to permanently stay arbitration, and dismissed this CPLR article 75 proceeding, unanimously affirmed, without costs.
The typewritten terms of the parties' subcontract unambiguously and affirmatively establish an express agreement to arbitrate all disputes (Matter of Waldron [Goddess], 61 NY2d 181, 183-184 [1984]). To the extent any printed riders or exhibits were incorporated into the subcontract by reference, the subcontract's typewritten portions regarding binding dispute resolution "represent an express manifestation of the parties' actual intentions and take precedence over any inconsistent provisions in the printed form[s]" (Matter of Cale Dev. Co. v Conciliation & Appeals Bd., 94 AD2d 229, 234 [1st Dept 1983], affd 61 NY2d 976 [1984]). Contrary to petitioner's argument, an inconsistency provision in one of the purported exhibits is, by its plain terms, inapplicable to the parties' subcontract; to construe it otherwise would impermissibly rewrite the provision under the guise of contract construction (Macy's Inc. v Martha Stewart Living Omnimedia, Inc., 127 AD3d 48, 54 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 25, 2018
CLERK